DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

Response to Amendment
Applicant's arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 2013/0267066) in view of Andrews et al. (U.S. Patent No. 6,039,436).
Regarding claim 1, in Figure 1A, Park discloses a method of manufacturing a component carrier, comprising: providing a laminated stack (100, Figure 1A) having at least one electrically conductive layer structure (126, 150, 13) and/or at least one electrically insulating layer structure (15, 113); at least partially covering a component (11) with a transition layer (15) having a thickness in a range from 1 nm to 100 nm; and assembling the component with the stack (Figure 1A), wherein the component carrier is a printed circuit board (paragraph [0003]).  Claim 1 does not specifically disclose passivation layer/insulating layer 15 having a thickness in a range from 1 nm to 100 nm.  However, Andrews teaches an insulating layer 20 having a typical thickness of 0.1 µm; col. 4, lines 7 – 14).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the thin passivation layer/insulating layer 15 to have a thickness in a range from 1 nm to 100 nm, particularly, 0.1 µm, as taught by Andrews in order to form the insulating layer covering the component with a sufficient thickness, but relatively thin enough to help reduce the semiconductor package sizing. 
Regarding claim 2, Park discloses wherein the method comprises covering the component with the transition layer before the assembling or after the assembling (Figure 1A).
Regarding claim 3, Park discloses wherein the method comprises forming the transition layer with a thickness in a range from 3 nm to 20 nm (Figure 1A).
Regarding claim 4, Park discloses carrying out a surface treatment of at least one of at least part of a surface of the component and at least part of a surface of the transition layer (Figure 1A).
Regarding claim 5, Park discloses wherein the method comprises forming the transition layer by at least one of the group consisting of coating, wet process treatment, printing, dispensing and depositing (Figure 1A).
Regarding claim 6, Park discloses wherein the method comprises forming the transition layer by vapor deposition, in particular by at least one of the group consisting of Physical Vapor Deposition and Chemical Vapor Deposition (Figure 1A). 
Regarding claim 7, in Figure 1A, Park discloses a component carrier, comprising: a laminated stack (100, Figure 1A) having at least one electrically conductive layer structure (126, 150, 13) and/or at least one electrically insulating layer structure (15, 113); and a component (11) at least partially covered with a transition layer (15) having a thickness in a range from 1 nm to 100 nm; wherein the component is assembled with the stack (Figure 1A), wherein the component carrier is a printed circuit board (paragraph [0003]).  Claim 1 does not specifically disclose passivation layer/insulating layer 15 having a thickness in a range from 1 nm to 100 nm.  However, Andrews teaches an insulating layer 20 having a typical thickness of 0.1 µm; col. 4, lines 7 – 14).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the thin passivation layer/insulating layer 15 to have a thickness in a range from 1 nm to 100 nm, particularly, 0.1 µm, as taught by Andrews in order to form the insulating layer covering the component with a sufficient thickness, but relatively thin enough to help reduce the semiconductor package sizing.
Regarding claim 8, Park discloses wherein the transition layer is configured for promoting adhesion between the component and the stack (Figure 1A).
Regarding claim 9, Park discloses wherein the transition layer is configured for sealing the component (Figure 1A).
Regarding claim 10, Park discloses wherein the transition layer is configured for buffering stress between the component and the stack (Figure 1A).
Regarding claim 11, Park discloses a redistribution layer being at least partially covered by the transition layer (Figure 1A).
Regarding claim 12, Park discloses at least one of the following features: only a dielectric material of the redistribution layer is selectively covered by the transition layer; only an electrically conductive material of the redistribution layer is selectively covered by the transition layer; an entire exposed surface of the redistribution layer, except for at least one surface portion of electrically conductive material of the redistribution layer contacting at least one component pad, is covered by the transition layer; only a part of an exposed surface of the redistribution layer, which part is more prone to stress and/or delamination than another part of the exposed surface of the redistribution layer, is covered by the transition layer (Figure 1A).
Regarding claim 13, Park discloses at least one of the following features: a component body of the component is covered by the transition layer; an entire surface of the component is covered by the transition layer; an entire surface of the component except for at least one portion of at least one component pad being directly electrically connected to the at least one electrically conductive layer structure is covered by the transition layer; the transition layer comprises a material having hydrogen and/or hydroxyl groups; the transition layer comprises a material having silane groups; the transition layer comprises a material having polyamideimide; the transition layer comprises a material having alumina; the transition layer comprises a material having glass; the transition layer comprises a material having a ceramic; the transition layer comprises a material having a resin; the transition layer comprises a material having a metallic compound (Figure 1A).
Regarding claim 14, Park discloses wherein the transition layer comprises Bis(2-methoxyethyl)ether and aromatic polyamideimide (Figure 1A).
Regarding claim 15, Park discloses comprising at least one of the following features: the transition layer comprises 60 to 95 weight percent of Bis(2-methoxyethyl)ether; the transition layer comprises 5 to 40 weight percent of aromatic polyamideimide; the transition layer comprises N-Methyl-2-pyrrolidone (Figure 1A).
Regarding claim 16, Park discloses wherein the transition layer comprises less than 5 weight percent of N-Methyl-2-pyrrolidone (Figure 1A).
Regarding claim 17, Park discloses wherein the component is embedded in the stack (Figure 1A).
Regarding claim 18, Park discloses wherein the component is surface-mounted on the stack (Figure 1A).
Regarding claim 19, Park discloses wherein the thickness of the transition layer is in a range from 3 nm to 20 nm (Figure 1A).
Regarding claim 20, Park discloses at least one of the following features: the component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten; the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; the component carrier is shaped as a plate; the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate; the component carrier is configured as a laminate-type component carrier (Figure 1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847